     Case 2:90-cv-00520-KJM-DB Document 6299 Filed 09/30/19 Page 1 of 4

 1   XAVIER BECERRA, State Bar No. 118517                 ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                       GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909                ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                   2049 Century Park East, Suite 3400
 3   KYLE A. LEWIS, State BAR No. 201041                   Los Angeles, CA 90067-3208
     ELISE OWENS THORN, State Bar No. 145931               Telephone: (310) 552-0130
 4   TYLER V. HEATH, State Bar No. 271478                  Fax: (310) 229-5800
     ROBERT W. HENKELS, State Bar No. 255410               E-mail: RSilberfeld@RobinsKaplan.com
 5   Deputy Attorneys General                             Special Counsel for Defendants
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7325
      Fax: (916) 324-5205
 8    E-mail: Tyler.Heath@doj.ca.gov
     Attorneys for Defendants
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12

13

14   RALPH COLEMAN, et al.,                               2:90-cv-00520 KJM-DB (PC)

15                                        Plaintiffs, DEFENDANTS’ MONTHLY
                                                      PSYCHIATRY VACANCY REPORT
16                  v.

17                                                        Judge: The Hon. Kimberly J. Mueller
     GAVIN NEWSOM, et al.,
18
                                        Defendants.
19

20         On February 14, 2018, the Court ordered Defendants to file, on a monthly basis, a report

21   “identifying the psychiatrist vacancy rates at each CDCR institution and in the aggregate

22   systemwide . . . for the preceding month.” (ECF No. 5786 at 4.) The Court ordered Defendants

23   to file the report by the 15th day of the month. (Id.) On August 22, 2018, the Court approved a

24   stipulation extending the reporting date to the last court day of the month. (ECF No. 5886.)

25   ///

26   ///

27   ///

28   ///
                                                      1
                                       Defs.’ Monthly Psychiatry Vacancy Report (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6299 Filed 09/30/19 Page 2 of 4

 1        Consistent with the Court’s February 14, 2018 order, attached here is a letter from

 2   Defendant CDCR setting forth CDCR’s Division of Health Care Services Systemwide Mental

 3   Health Program Allocated and Filled Psychiatry Positions for August 2019.

 4   Dated: September 30, 2019                           Respectfully submitted,
 5                                                       XAVIER BECERRA
                                                         Attorney General of California
 6                                                       ADRIANO HRVATIN
                                                         Supervising Deputy Attorney General
 7

 8                                                       /s/ Tyler V. Heath

 9                                                       TYLER V. HEATH
                                                         Deputy Attorney General
10                                                       Attorneys for Defendants
11   CF1997CS0003
     14137568.docx
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                                      Defs.’ Monthly Psychiatry Vacancy Report (2:90-cv-00520 KJM-DB (PC))
                    Case 2:90-cv-00520-KJM-DB Document 6299 Filed 09/30/19 Page 3 of 4
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION                       GAVIN NEWSOM, GOVERNOR

 DIVISION OF HEALTH CARE SERVICES
 STATEWIDE MENTAL HEALTH PROGRAM
 P.O. Box 588500
 Elk Grove, CA 95758




           September 30, 2019


           Tyler V. Heath, Esq.
           California Department of Justice
           455 Golden Gate Avenue, Suite 11000
           San Francisco, CA 94102-5500

           RE:       CDCR’S DIVISION OF HEALTH CARE SERVICES SYSTEMWIDE MENTAL
                     HEALTH PROGRAM ALLOCATED AND FILLED PSYCHIATRY POSITIONS

             Dear Mr. Heath:

                    The California Department of Corrections and Rehabilitation (CDCR) hereby submits its
           monthly report identifying the psychiatry vacancy rates at each CDCR institution and systemwide
           for August 2019. It is attached as Exhibit A. In accordance with the Court’s February 14, 2018
           order, the report contains the same data as the Correctional Health Care Services Mental Health
           Institution Vacancies: Summary by Institution by Classification. It also includes data from the
           monthly telepsychiatry report, as well as a separate column showing the number of psychiatric
           nurse practitioners working at each institution and systemwide, and the fill rate including
           psychiatric nurse practitioners.


           Sincerely,

           /s/ Eureka Daye
           EUREKA DAYE
           Deputy Director (A)
           Statewide Mental Health Program
                               Case 2:90-cv-00520-KJM-DB Document 6299 Filed 09/30/19 Page 4 of 4

                                                                     Division of Health Care Services
                                                                    Statewide Mental Health Program
                                                          Allocated and Filled Psychiatry Positions - August 2019
                             Allocated July 20191                                                Filled Aug 2019                                  Filled w PNP Aug 2019
Sites                 Site            Telepsych           Total       Site2          Registry3         Telepsych4   Total    Percentage   PNP2,3           Total    Percentage
   ASP                4.50                0.00             4.50       0.00             5.94               0.00       5.94      132%        0.00            5.94           132%
   CAL                1.00                0.00             1.00       1.00             0.00               0.20       1.20      120%        0.00            1.20           120%
   CCC                0.00                1.00             1.00       0.00             0.00               0.00       0.00       0%         0.00            0.00           0%
   CCI                4.00                4.00             8.00       1.00             2.85               3.00       6.85       86%        0.00            6.85           86%
  CCWF               11.50                0.00            11.50       5.50             0.00               0.00       5.50       48%        4.94            10.44          91%
   CEN                1.00                0.00             1.00       1.00             0.00               0.20       1.20      120%        0.00            1.20           120%
  CHCF               19.00                6.00            25.00       4.00             4.71               5.00      13.71       55%        1.00            14.71          59%
 CHCF PIP            36.50                0.00            36.50       14.90            2.20               2.00      19.10       52%        0.00            19.10          52%
   CIM               12.00                0.00            12.00       9.00             0.00               0.00       9.00       75%        0.00            9.00           75%
   CIW               11.50                1.00            12.50       5.00             6.33               0.00      11.33       91%        0.00            11.33          91%
   CMC               16.50                0.00            16.50       14.50            1.04               0.00      15.54       94%        0.00            15.54          94%
   CMF               17.00                2.00            19.00       10.65            4.15               1.00      15.80       83%        0.00            15.80          83%
 CMF PIP             32.00                0.00            32.00       10.00            3.29               0.00      13.29       42%        0.00            13.29          42%
   COR               10.00                5.00            15.00       2.50             5.49               3.50      11.49       77%        0.00            11.49          77%
   CRC                6.50                0.00             6.50       5.00             0.00               0.00       5.00       77%        0.00            5.00           77%
   CTF                7.00                1.00             8.00       2.75             0.80               1.00       4.55       57%        1.00            5.55           69%
   CVSP               0.00                1.00             1.00       0.00             0.44               0.00       0.44       44%        0.00            0.44           44%
    DVI               4.00                0.00             4.00       2.00             1.79               0.00       3.79       95%        0.00            3.79           95%
   FSP                3.50                0.00             3.50       4.00             0.00               0.00       4.00      114%        0.00            4.00           114%
  HDSP                2.00                4.00             6.00       0.00             0.96               4.20       5.16       86%        0.00            5.16           86%
    ISP               1.00                0.00             1.00       0.00             0.37               0.00       0.37       37%        0.00            0.37           37%
   KVSP               6.00                2.00             8.00       1.00             3.21               1.25       5.46       68%        0.00            5.46           68%
   LAC               13.00                0.00            13.00       6.00             4.63               1.00      11.63       89%        1.31            12.94          100%
  MCSP               12.00                3.00            15.00       9.40             0.29               1.25      10.94       73%        0.00            10.94          73%
  NKSP                6.50                2.00             8.50       1.00             2.76               2.68       6.44       76%        1.30            7.74           91%
   PBSP               1.00                2.00             3.00       0.00             1.06               0.80       1.86       62%        0.00            1.86           62%
   PVSP               3.00                0.00             3.00       1.00             1.27               0.00       2.27       76%        0.00            2.27           76%
   RJD               14.00                3.00            17.00       6.25             5.06               3.00      14.31       84%        0.00            14.31          84%
   SAC               19.00                0.00            19.00       13.00            3.72               0.20      16.92       89%        0.00            16.92          89%
   SATF               9.50                9.00            18.50       0.00             0.90               6.00       6.90       37%        4.30            11.20          61%
   SCC                3.00                0.00             3.00       2.50             0.00               0.00       2.50       83%        0.00            2.50           83%
   SOL                5.00                0.00             5.00       5.00             0.00               0.20       5.20      104%        0.00            5.20           104%
    SQ               13.00                0.00            13.00       11.00            1.65               0.00      12.65       97%        0.00            12.65          97%
   SVSP               6.50                3.00             9.50       0.00             1.62               4.20       5.82       61%        0.00            5.82           61%
 SVSP PIP            10.00                0.00            10.00       0.00             7.27               0.00       7.27       73%        0.00            7.27           73%
   VSP                4.50                4.00             8.50       0.00             0.51               5.75       6.26       74%        0.00            6.26           74%
   WSP                9.00                2.00            11.00       3.00             2.01               2.48       7.49       68%        2.04            9.53           87%
  TOTAL             335.50               55.00            390.50     151.95            76.32              48.91     277.18      71%       15.89           293.07          75%
 Footnote
            1 Source: MH Memo July 2019 Statewide Mental Health Position Allocated
            2 Source: September 2, 2019 CCHCS Psychiatrist Vacancy/Coverage Report
            3 Source: PSYT_PNP Temp Relief Details (August 2019)
            4 Source: August 31, 2019 Telepsychiatry Provider List
